Citation Nr: 0025487	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-07 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the initial 10 percent assigned for the 
veteran's service-connected residuals of a gunshot wound of 
the left elbow.  

2.  The propriety of the initial 20 percent assigned for the 
veteran's service-connected residuals of a fracture of the 
distal femur of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from July 1975 to 
July 1978 and January 1980 to January 1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
determination, the RO granted service connection for 
residuals of a gunshot wound of the left elbow and assigned a 
10 percent disability.  The RO also granted service 
connection for residuals of a fracture of the right femur and 
assigned a 10 percent disability evaluation.  Those 
evaluations became effective on February 1, 1997.  The 
veteran disagreed with the initial ratings assigned.  
Therefore, the Board has recharacterized the issues as 
involving the propriety of the initial evaluations assigned.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

During the course of this appeal, in August 1998, the RO 
increased the rating for residuals of a fracture of the 
distal femur of the right lower extremity to 20 percent, 
effective February 1, 1997.  The 10 percent disability 
evaluation for left elbow disability was continued.  Inasmuch 
as the veteran is presumed to seek the maximum available 
benefit for his disabilities, his claims for higher 
evaluations remain viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  In that the veteran's 
claims are well grounded, the VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA 
examinations.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
This duty also includes providing additional VA examinations 
by a specialist when recommended.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  The fulfillment of the statutory duty to 
assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one. Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

The veteran claims that the symptoms associated with the 
residuals of a gunshot wound of the left elbow and residuals 
of a fracture of the distal femur of the right lower 
extremity are more disabling than currently evaluated.  
Specifically, it is maintained that the veteran experiences 
pain on motion with respect to the respective disabilities.  

The Board notes that the veteran's left elbow disability is 
considered under 38 C.F.R. § 4.71a, Diagnostic Codes 5206 and 
5207 (1999) which pertain to limitation of motion of the 
forearm.  The veteran's right lower extremity disability 
encompasses consideration of Diagnostic Codes 5260 and 5261 
(1999) which pertain to limitation of motion of the leg.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA examination reports addressing 
limitation of motion are inadequate for rating purposes if 
they do not include an assessment of functional loss on use 
or due to flare-ups and an assessment of fatigability, 
incoordination, and pain on movement as provided by 38 C.F.R. 
§§  4.40, 4.45 (1999).  DeLuca v. Brown, 8 Vet. App. 202 
(1995); VAOPGCPREC 9-98.  In that connection, the report of 
the veteran's most recent examination dated in October 1998 
shows that the veteran complained of pain on motion with 
respect to his left elbow disability and right lower 
extremity disability.  After completing a physical 
examination of veteran's upper and lower extremities, the 
examiner opined that the veteran is in pain in the right leg 
and in the left elbow with the focal findings of decreased 
range of motion of the right knee and decreased sensation in 
the right lower extremity and left upper extremity.  The 
Board notes that the examiner did not provide any clinical 
findings reflecting, fatigability or incoordination, etc.  In 
that the disabilities at issue are evaluated under rating 
criteria involving limitation of motion, the Board is of the 
view that the evidence currently of record pertaining to the 
veteran's service-connected left elbow disability and 
residuals of a fracture of the distal femur of the right 
lower extremity does not adequately address the rating 
factors.   

In addition, the veteran submitted evidence after this matter 
was transmitted to the Board consisting of a medical report 
of the South Carolina Sports Medicine and Orthopaedic Center 
dated in July 2000.  This report was received more than 90 
days after the veteran was notified of the transfer of his 
file to the Board and was unaccompanied by a waiver of RO 
review.  However, in light of the fact that the case is being 
remanded to the RO for further action, the RO's attention is 
directed to the report, which shows that the veteran reported 
continued difficulty with the right knee including complaints 
of pain on rest, with prolonged ambulation, and on attempted 
forward flexion.  It was noted that the veteran reported 
discomforts involving the lateral aspect of the right hip.  
At the completion of a physical examination, the examiner 
indicated that the veteran is developing post traumatic 
degenerative changes about the knee with significant 
limitations of the knee as a consequence of his limited 
motion.  The examiner also opined that the veteran's hip 
complaints are related to altered mechanics of gait secondary 
to the veteran's knee problems.  

As indicated in the introductory section, the veteran 
disagreed with the initial schedular evaluations of the 
issues on appeal and perfected his appeal.  In Fenderson v. 
West, the Court discussed that in the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

In an Informal Brief Presentation dated in July 2000, the 
veteran's representative raised a claim for service 
connection for a right knee disability.  This matter has not 
been developed or adjudicated by the RO and is referred 
thereto for appropriate action.  

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(1999).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (1999) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

In light of these circumstances, the Board is of the opinion 
that further RO actions are warranted.  Accordingly, the case 
is REMANDED to the RO for the following:  

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claims.  After obtaining any 
necessary consent forms for the release 
of the veteran's private medical records, 
the RO should obtain, and associate with 
the file, all records noted by the 
veteran that are not currently on file.  

2.  Then, the veteran should be afforded 
a VA orthopedic examination to determine 
the current level of severity of his 
service-connected left elbow disability 
and residuals of a fracture of the distal 
femur of the right lower extremity.  The 
claims folder, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
Any necessary tests or studies, including 
X-rays, should be conducted.   

The examiner should describe all 
symptomatology specifically due to the 
service-connected residuals of a gunshot 
wound of the left elbow and residuals of 
a fracture of the distal femur of the 
right lower extremity.  Tests of joint 
movement against varying resistance 
should be performed by the examiner.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
The examiner should be requested to 
identify any objective evidence of pain 
or functional loss due to pain.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
physician should so state.  The rationale 
for all opinions expressed should be 
explained.

3.  The veteran should also be provided a 
VA neurology examination by a board 
certified specialist, if available, for 
the purpose of determining the extent of 
all neurological impairment from his 
service-connected residuals of a gunshot 
wound of the left elbow and residuals of 
a fracture of the distal femur of the 
right lower extremity.  All indicated 
studies should be performed, and the 
claims folder should be made available to 
the examiner for review prior to the 
examination.

4.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination 
reports contain all requested 
information.  Stegall v. West, 11 Vet. 
App. 268 (1998).  After completion of the 
relevant development above, and after 
undertaking any additional development 
deemed warranted by the record, the RO 
should also readjudicate the issues on 
appeal with consideration of the newly 
submitted evidence of the South Carolina 
Sports Medicine and Orthopaedic Center 
dated in July 2000.  The RO should also 
consider the provisions of 38 C.F.R. 
§§ 3.321(b)(1), 3.655, 4.7, 4.40, and 
4.45.  The RO should also readjudicate 
this claim in light of Fenderson v. West, 
supra.  

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).







